Citation Nr: 1523232	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sinus disability, claimed as sinusitis, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veteran Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that denied the application to reopen previously denied claims for service connection for sleep apnea and a sinus disorder.  Thereafter, the RO continued the denial of the claims in a September 2012 rating decision and the Veteran filed a substantive appeal as to these issues.

Although the Veteran did not file a notice of disagreement as to the December 2011 rating decision, new and material evidence was associated with the record within one year of issuance of the rating decision.  Thus, the December 2011 rating decision did not become final and has been properly identified as on appeal.  See 38 C.F.R. § 3.156(b) (2014).

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The reopened claims for service connection for sleep apnea and a sinus disability are addressed in the REMAND that follows the decision below.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service connection for sleep apnea in a November 2004 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for sleep apnea.

3.  In November 2004 rating decision, the RO denied the claim of service connection for a sinus disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4.  Evidence received after the expiration of the appeal includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a sinus disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a sinus disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

II.  Sleep Apnea

The RO initially denied service connection for sleep apnea in a November 2004 rating decision on the basis that the evidence failed to show a diagnosis or treatment of the disorder in service or a medical opinion relating the Veteran's sleep apnea diagnosis to his military service.  The Veteran did not file a notice of disagreement with this decision, or file any evidence within the appeal period.

The pertinent evidence of record in November 2004 consisted of the Veteran's service treatment records and post-service records showing a diagnosis and treatment of sleep apnea.

Evidence received following the November 2004 rating decision includes the Veteran's statements that his sleep apnea was caused or aggravated by his service-connected neurological condition, formerly diagnosed as encephalopathy due to chemical exposure.  Also, the evidence now includes a July 2011 letter from the Veteran's VA treating physicians suggesting a causal or aggravating relationship between the Veteran's sleep apnea and his service-connected neurological condition, formerly diagnosed as encephalopathy.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to unestablished facts necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim of service connection for sleep apnea is in order.  

III.  Sinus Disability

The Veteran's claim for service connection for a sinus disorder was originally denied in the November 2004 rating decision.  In denying the claim, the RO determined that the record failed to show evidence of a chronic sinus disorder during service or following the Veteran's separation.  The Veteran did not appeal the denial of the claim or submit pertinent evidence during the appeal period.

At the time of the November 2004 rating decision, the evidence included the Veteran's service treatment records reflecting treatment for a single episode of sinus congestion and a single episode of post-nasal drip.  The evidence also included post-service medical records reflecting clinical findings of bilateral maxillary sinus disease in May 2004, but no objective findings of a sinus infection in October 2004.  

In May 2011, the Veteran filed to reopen the previously denied claim, asserting that he has a sinus disorder that is secondary to his service-connected neurological disorder, formerly diagnosed as encephalopathy associated with chemical exposure.  

The Veteran's VA medical records dated since the November 2004 rating decision have been obtained and note in February 2010 his history of allergic rhinitis, indicate a sinusitis condition in June 2011, and document his complaint of clear rhinorrhea and nasal congestion in February 2012.  

Having reviewed the evidence of record, the Board finds that new and material evidence has been associated with the record since the expiration of the appeal period following the November 2004 rating decision.  The VA medical records indicating a current sinus disorder and the Veteran's assertion that the claimed sinus disorder is secondary to his service-connected encephalopathic type neurological condition constitutes new evidence that was not considered at the time of the November 2004 rating decision.  This evidence is also material in that it relates to an unestablished fact necessary to substantiate the claim for service connection.  Shade, 24 Vet. App. 110 (2010).  Therefore, the Veteran's claim for service connection for a sinus disability is reopened.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for sleep apnea is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for sinus disability is granted.


REMAND

Additional development is required with respect to the reopened claims for service connection for sleep apnea and a sinus disability.  Specifically, in May 2013, the Veteran indicated his desire to submit additional VA medical records in support of his claims.  To date, the Veteran has not submitted any additional medical evidence, and the evidence currently of record only includes his VA treatment records dated through February 2013.  As the Veteran's statement suggests that pertinent VA records remain outstanding, the RO or the Appeals Management Center (AMC) must take appropriate action to obtain the Veteran's updated VA medical records.  

Additional development is also in order because the Veteran has not been afforded  VA examinations to determine whether the claimed disorders are related to his military serve or are due to or aggravated by his service-connected neurological condition, formerly diagnosed as encephalopathy.  Thus, the Board finds that a remand is warranted to afford the Veteran appropriate VA examinations and obtain medical etiological opinions regarding his sleep apnea and sinus disorders.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or AMC must undertake appropriate development to obtain any outstanding treatment records pertinent to the claims being remanded.

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report.

Based on the review of the pertinent medical history and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that the Veteran's sleep apnea is etiologically related to his active service, and if not, an opinion as to whether it is at least as likely as not that the disorder was caused or permanently worsened by the Veteran's service-connected neurological disorder formally diagnosed as encephalopathy.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran must also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all sinus disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report.  The examiner must identify all sinus disorders present during the period of the claim.  

Based on review of the pertinent medical history and examination of the Veteran, the examiner should provide an opinion with respect to each sinus disorder present during the period of the claim as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, and if not, an opinion as to whether it is at least as likely as not that was disorder caused or permanently worsened by the Veteran's service-connected neurological disorder formally diagnosed as encephalopathy.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.  

5.  Then the RO or the AMC must readjudicate the Veteran's claims for service connection.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be issued to the Veteran and his representative and they should be afforded the requisite opportunity to response.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


